appellant does not challenge the statute as unconstitutional. We are not
                convinced that the sentence is unreasonably disproportionate to the
                gravity of the offense so as to violate the proscription against cruel and
                unusual punishment.       Ewing v. California, 538 U.S. 11, 29 (2003)
                (plurality opinion); Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                (plurality opinion).
                            To the extent appellant argues that the district court abused
                its discretion in sentencing appellant as it did, we discern no abuse of
                discretion in this instance.   Houk v. State, 103 Nev. 659, 664, 747 P.2d
                1376, 1379 (1987); Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                (1976) (recognizing that this court will not interfere with sentence imposed
                "[sic, long as the record does not demonstrate prejudice resulting from
                consideration of information or accusations founded on facts supported
                only by impalpable or highly suspect evidence").
                            Having considered appellant's arguments and concluded that
                they lack merit, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                     , J.
                                                                     ,J.
                                        Hardesty



                Parragu                                    Cherry




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                      cc:   Hon. Michelle Leavitt, District Judge
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A


                ffai [WM         EVIEROMM,       `         L''"   T;R:ri.0435"7-70   IIUM